Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-13 and 16-19, drawn to a molecule having a structure of Formula A, and a composition comprising the molecule of Formula A.

    PNG
    media_image1.png
    132
    455
    media_image1.png
    Greyscale

Group II, Claim 14-15, drawn to a method for applying a molecule of Claim 1 to an area to control pest.
Group III, Claim 20, drawn to a method for applying a molecule of Claim 1 to genetically modified plant or seed.
Group IV, Claim 21, drawn to the method of administration, i.e. orally or topically applying a molecule according to claim 1 to a non-human animal, to control endoparasites, ectoparasites, or both.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
To comply with this requirement, Applicants must elect species as follows: 
Formula A – elect the identity of ONE compound of Formula A as it applies to Claims 1-21, regardless of whether Group I or II is elected.
Pest – elect a single pest, for example selected from those recited in Claim 15.
Labeled compound – elect a compound with 2H or 14C label as recited in Claim 17, and indicate the placement of the label in the molecule.
Activity – elect one or a specific combination of activity exerted by the compound, for example, as indicated in Claim 18.
Administration – elect mode of administration, for example oral or topical, if Grp IV is elected.
Subject – elect the non-human subject, as it applies to Claim 21, if Grp IV is elected.
Note: Applicant MUST provide at least one of the following: (i) a chemical name of the
elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural
depiction of the elected compound; (iv) the identity of each and every substituent contained

Applicant is required, in reply to this action, to elect a single species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: At least Claim 1 is generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a formulation comprising Formula A, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Giampietro US 9,783,532 B2, cited in the written opinion filed on 05/28/2020, hereinafter Giampietro, and in view of Nishida et al. (EP0622355 A2, 11/02/1994), hereinafter Nishida.
Whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature of formulation comprising Formula A lacks novelty 
 
    PNG
    media_image2.png
    117
    270
    media_image2.png
    Greyscale

As an example, F8 of Giampietro (Col. 1225, 1226, Table 2A) is similar in structure to A4 instantly claimed in Claim 13.
[AltContent: arrow]
    PNG
    media_image3.png
    152
    653
    media_image3.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image4.png
    281
    1240
    media_image4.png
    Greyscale

The difference between the claimed compound A4 and Giampietro’s F8 lies in the C-N linker in F8 (see arrows), which is an N-N linker in A4, and in other structures can be O-N. Nishida cures the deficiency by teaching benzylhydrazone compounds of formula I that are useful against rice blast, cucumber mildew, etc. and teaches said compounds as active agent in agricultural and horticultural fungicides (Abstract; Claim 1). Nishida recites that the benzylhydrazone derivatives have excellent fungicidal effect at a low dosage (p. 4, Summary of the Invention, 1st paragraph). 

    PNG
    media_image5.png
    172
    557
    media_image5.png
    Greyscale

	Both Giampietro and Nishida teach compounds useful in agriculture. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Giampietro and Nishida and explore N-N linkage substituting the C-N in Giampietro because Nishida has taught useful active compounds in agricultural and horticultural applications. One would have been motivated to do so to arrive at additional active compounds that have fungicidal and pesticidal activities.
Thus, the claim elements are expressly taught or are rendered obvious by Giampietro in view of Nishida.  The technical feature is not above the prior arts, and therefore is not a special technical feature. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616